Citation Nr: 1202920	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-41 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for degenerative spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1992 to October 2008.  See Defense Department Forms (DD Form) 214, which is associated with the claims file.  However, it appears that the Veteran had an additional period of active duty, encompassing five years, six months, and fifteen days.  Id. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Veteran had a hearing before the undersigned in November 2010.  A copy of the transcript was reviewed and associated with the claims file.

The Veteran's claim was remanded by the Board in May 2011 for additional development.  The requested development having been completed, the matter again is before the Board.


FINDINGS OF FACT

1.  Audiometric examination corresponds to no greater than a level I hearing loss for the left ear.

2.  The Veteran's low back disability, to include degenerative spondylosis of the lumbar spine, is manifested primarily by pain, stiffness, and slight limitation of motion.

3.  The Veteran's left ear hearing loss and low back disabilities do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2011).

2.  The criteria for an increased initial rating greater than 10 percent for degenerative spondylosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5243 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the Veteran appears to have received a notice letter that satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  In that regard, the Board notes that while the notice letter has not been included in the claims file, the claims file includes a letter signed by the Veteran in June 2008 acknowledging receipt of notice about the evidence and information VA needs to substantiate the claim for benefits.  See Pelegrini II, at 120-121.  

While it is unclear whether the notice received by the Veteran explained how disability ratings and effective dates are determined, pursuant to the requirements set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board finds that any prejudice due to such error or other notice deficiency has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  In addition, with respect to notification as to effective date, the Board observes that the Veteran's low back rating was assigned effective from November 1, 2008, the first day after his separation from service and the earliest possible effective date allowable under VA law and regulations.

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating for the claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not indicated that he has received treatment for his left ear hearing loss or low back from the VA.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board held the record open for an additional 60 days following the Veteran's November 2010 Board hearing to allow him to provide additional private medical evidence.  The claims file does not indicate that the Veteran provided any additional evidence during or after that timeframe.  In addition, pursuant to the Board's May 2011 remand directive, a May 2011 letter requested that the Veteran provide additional private treatment records or authorization for VA to obtain such records.  Again, the Veteran failed to respond to this request.  As such, the Board concludes that a remand to seek additional private treatment records is not required and would serve no practical purpose.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The record reflects that, pursuant to the Board's May 2011 remand, VA examinations were scheduled for the Veteran's left ear hearing loss and low back in June 2011, but the Veteran did not report for either examination.  The claims file contains documents observing that proper notice of these examinations was provided to the Veteran's last known address prior to the examinations.  There is no evidence the notification letter was returned as undeliverable and there is no evidence that the Veteran contacted the VA Medical Clinic (VAMC) to indicate that he was unable to keep the scheduled appointments or to request that they be rescheduled.  Nor, in fact, does the Veteran's representative's December 2011 submission provide a reason for the Veteran's failure to attend the examinations or request that additional examinations be scheduled.

In light of the above, the Board finds that the RO has complied with the remand instructions to obtain VA examinations for the Veteran's left ear hearing loss and low back disability to the extent possible, and no further action in this regard is warranted.  Because the Veteran failed to report to VA examinations scheduled in connection with an original claim, as indicated in the prior remand, the claim is evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) (2011).

Based on the May 2011 notice letter, the scheduling of the Veteran for VA examinations for his left ear hearing loss and low back disability in June 2011, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Hearing Loss

The Veteran alleges that the RO erroneously failed to assign him a compensable rating for his left ear hearing loss. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

When service connection is only in effect for hearing loss in one ear, the non-service-connected ear will generally be evaluated in Table VII as if it had been assigned a Level I hearing impairment designation.  38 C.F.R. § 4.85(f).  However, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(3).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran underwent a VA audiological examination in November 2008.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
15
50

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 22 for the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the left ear.  As noted above, pursuant to 38 C.F.R. § 4.85(f), as the Veteran's right ear is not service connected it is assigned a Roman numeral designation for hearing impairment of I.  Thus, based on the foregoing, the Veteran's hearing loss corresponded to a Roman numeral designation of I for each ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The claims file also includes audiograms completed by the Army in January 2009 and April 2010.  While the records provide a graphical breakdown of hearing acuity at the levels considered by the VA for rating purposes, they do not include evidence of voice recognition testing using the Maryland CNC controlled speech discrimination test.  However, based on the left ear puretone threshold averages of 20 (January 2009) and 17.5 (April 2010), irrespective of the speech discrimination score the Veteran would not warrant a compensable rating using Tables VI and VII.  As such, these audiograms do not support the Veteran's claim for an initial compensable rating.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  While the Veteran contended that his left ear hearing acuity may have decreased since the November 2008 VA examination, the Veteran failed to appear for his scheduled June 2011 VA examination and, therefore, there is nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level at any point since service connection was granted.  Staged ratings, therefore, are inapplicable here.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the VA examinations, entitlement to a compensable rating is denied.

Low Back

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran is currently rated at 10 percent under DC 5243 for his lumbar spine disability.  He claims that his back disability is more severe than currently rated.

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

The Veteran received treatment for low back problems in service and testing showed degenerative joint disease throughout the lumbar spine, as well as a wedge deformity at L1 and disc bulging.  At the time of separation, the Veteran reported that his back was usually asymptomatic, but that he experienced occasional flare-ups approximately twice per year with severe physical loading.

After separation from service, the Veteran was afforded a VA examination in November 2008.  He reported that he began experiencing back problems several months after jumping from an airplane.  Following testing, he was informed he had a compressed disc at L4-L5 and was treated with muscle relaxants and a profile limiting exercising for two weeks.  He reported current pain as a 10 out of 10 with flare-ups.  He denied any bowel or bladder disturbances.  Medication was of limited help in relieving his symptoms.  The back problems were intermittent, with periods of remission.  The noted problems specifically were stiffness, pain, and limited motion of the back.  On examination, the examiner noted that the Veteran had poor upper spine posture and pes excavatum chest, but a normal gait.  The Veteran had forward flexion of the thoracolumbar spine from 0 to 88 degrees, with pain onset at 87 degrees; extension from 0 to 27 degrees, with pain onset at 26 degrees; right and left lateral flexion was from 0 to 30 degrees, without pain; and right and left lateral rotation was from 0 to 30 degrees, without pain.  As to the bilateral lower extremities, there was no motor loss, no sensory loss, and normal reflexes.  On repetitive motion, forward flexion was limited by pain to 86 degrees and extension was limited by pain to 25 degrees.  Straight leg raises were normal.  X-rays showed anteriolateral vertebral spurring at L1 and L2 levels and the intervertebral disc space at L5-S1 appeared narrowed indicating possible degenerative disc disease, but were otherwise unremarkable.  The examiner diagnosed dextroscoliosis of the thoracic spine and mild degenerative spondylosis of the lumbar spine.

Private treatment records indicate ongoing treatment for back problems, which included multiple epidural steroid injections.  A private June 2009 MRI showed left paracentral disc fragment at L5-S1 associated with foraminal encroachment towards the left and facet joint inflammation at L3-L4 and L4-L5, especially towards the right, but no definite central canal stenosis or additional fragments identified.

As noted above, the Veteran failed to appear at a scheduled June 2011 VA examination for his back disability.  

Under DC 5243, the Veteran is not entitled to a rating greater than 10 percent.  The Veteran's limitation of motion does not warrant a rating greater than 10 percent because flexion is not limited to less than 60 degrees nor is there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Board notes that the November 2008 VA examiner found pes excavatum chest and poor upper spine posture, there is no diagnosis of scoliosis, lordosis, or kyphosis attributed to the Veteran's back disability.  The Board notes the Veteran's range of motion has never been observed to be less than 88 degrees of forward flexion.  

The Board observes that the November 2008 x-rays indicated possible degenerative disc disease, which would be indicative of intervertebral disc syndrome.  Even assuming a diagnosis of intervertebral disc syndrome, there is no evidence or allegation that the Veteran suffered any incapacitating episodes that required prescribed bed rest and treatment by a physician.  In that regard, during the November 2010 Board hearing the Veteran reported severe flare-ups of pain in August 2009 and approximately February 2010 that prevented him from flying and relegated him to a desk job.  During these flare-ups, however, the evidence indicates that the Veteran continued to work, albeit at a different job, and was not prescribed bed rest by a physician.  As such, a higher evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable.    

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Arthritis of the spine may be rated under DC 5003, for degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  As discussed above, the Veteran's disability rating under DC 5243 has been based in part on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted in this case.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2011) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2011).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2011).  

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

In this case, the Board notes conflicting evidence of neurological manifestations.  Private treatment records include epidural steroid injections to treat pain radiating from the back into the lower (primarily left) extremities.  The Veteran acknowledged such pain during the November 2010 Board hearing, noting that following the most recent August 2009 steroid injection he had not experienced any radiating pain or other symptoms.  Thus, while the Veteran may not have current radiating pain or other symptoms, he did experience such symptoms during the appellate time period and the Board will consider these symptoms.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  

The above notwithstanding, the Board concludes that a separate rating for lower extremity neurological symptomatology is not warranted.  The private records, while noting the reports of pain, do not include any objective evidence of pain or specific diagnosis of lower extremity radiculopathy, neuropathy, or sciatica.  During the November 2008 VA examination, the examiner found no evidence of motor loss, sensory loss, or reflex loss.  The Veteran also had a normal gait and denied bladder or bowel impairment.      

The Board acknowledges the Veteran's assertions of past pain radiating from his low back to his bilateral lower extremities.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of pain radiating from the back to the lower extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, however, that objective physical examinations and diagnostic testing have not supported any relationship between such symptoms and the Veteran's service-connected low back disability.  As noted, the November 2008 VA examination included neurologic testing that was wholly negative.  The private medical records, while noting reports of pain, do not include objective evidence attributing such pain to the Veteran's service-connected low back disability or, indeed, a specific diagnosis of a lower extremity neurological disability at all.  Thus, there is no objective evidence supporting any relationship between the Veteran's past radiating pain to the lower extremities and his service-connected back disability. 

Given the foregoing, the Board finds that a separate rating for sciatica or neuropathy is not warranted.  The Board has considered the Veteran's reports of radiating pain.  In that regard, while the Veteran may be competent to describe symptoms, as a lay person he has not been shown to be capable of offering conclusions on complex medical matters, such as diagnosing peripheral neuropathy or radiculopathy or linking any such symptomatology to his service-connected low back disability.  Thus, the Board finds the objective evidence of record showing no evidence of neuropathy or radiculopathy in this regard of greater probative value than the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the preponderance of the evidence is against granting a separate 10 percent rating for lower extremity peripheral neuropathy or radiculopathy.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the low back.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even the additional limitation of forward flexion documented during the November 2010 examination as resulting from pain was already contemplated in the disability rating assigned.  The Veteran's motion was limited by pain starting at 86 degrees of forward flexion and 25 degrees of extension on repetitive motion.  There was otherwise no evidence of impairment of motor skills, muscle function, or strength.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected low back disability.  The Board has considered whether staged ratings were appropriate in the present case.  See Fenderson, 12 Vet. App. at 126.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected low back disability increased in severity during this appeal sufficient to warrant a higher evaluation.  Therefore, a staged rating is unnecessary.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back and left ear hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back and left ear hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, with respect to the low back, the Veteran reports primarily pain, stiffness, and limited motion.  As discussed above, the current 10 percent rating under DC 5043 is adequate to fully compensate the Veteran for these symptoms.  As discussed above, the Board finds the objective medical evidence regarding the Veteran's past radiating pain to the lower extremities does not warrant a separate rating for lower extremity neuropathy or radiculopathy.  Thus, the Veteran's current schedular rating under DC 5043 is adequate to fully compensate him for his disability on appeal.

With respect to the hearing loss, the Veteran reports difficulty understanding speech in certain situations.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.

Entitlement to an initial rating greater than 10 percent for degenerative spondylosis of the lumbar spine is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


